MEMORANDUM **
Robert F. Lonneker appeals pro se from the district court’s order denying his motion to vacate an earlier judgment as void. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s denial of a Fed.R.Civ.P. 60(b) motion. See Bateman v. United States Postal Serv., 231 F.3d 1220, 1223 (9th Cir.2000). We affirm.
*898The district court did not abuse its discretion in denying Lonneker’s motion to vacate a judgment entered sixteen years earlier. See Fed.R.Civ.P. 60(b)(4)(motion must be filed within a reasonable time). Lonneker’s contention that there was insufficient evidence to support the judgment should have been raised in his prior appeal to this court. See United States v. Lonneker, 865 F.2d 265 (9th Cir.1988); see also Kesselring v. F/T Arctic Hero, 95 F.3d 23, 24 (9th Cir.1996) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.